 



Exhibit 10.9
EXECUTION COPY
AMENDMENT NUMBER ONE
to the
RECEIVABLES PURCHASE AGREEMENT
dated as of October 1, 2007,
among
OPTION ONE ADVANCE TRUST 2007-ADV2,
OPTION ONE ADVANCE CORPORATION,
and
OPTION ONE MORTGAGE CORPORATION
          This AMENDMENT NUMBER ONE (this “Amendment”) is made and is effective
as of this 24th day of December, 2007, between Option One Advance Trust
2007-ADV2 (the “Issuer”), Option One Advance Corporation (the “Depositor”), and
Option One Mortgage Corporation (the “Seller”) to the Receivables Purchase
Agreement, dated as of October 1, 2007 (the “Receivables Purchase Agreement”),
among the Issuer, the Depositor and the Seller.
RECITALS
          WHEREAS, on the terms and conditions set forth herein, the Issuer, the
Depositor and the Seller desire to amend the Receivables Purchase Agreement as
provided herein;
          NOW THEREFORE, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. As used in this Amendment, capitalized terms
have the same meanings assigned thereto in the Receivables Purchase Agreement.
          SECTION 2. Amendments.
          (a) Section 1.01 of the Receivables Purchase Agreement is hereby
amended by replacing the definition of “Initial Purchaser” with the following
definition:
“Initial Purchasers”: means Greenwich Capital Financial Products, Inc. and The
CIT Group/Business Credit, Inc.”
          (b) Section 8.01(a) of the Receivables Purchase Agreement is hereby
amended by deleting such provision in its entirety and replacing it with the
following:
“such information (including financial information), documents, records or
reports with respect to the Aggregate Receivables, the Securitization Trusts,
the Seller, the Servicer as the Issuer, the Depositor, the Indenture Trustee,
the Agent, the Initial Purchasers or the Secured Parties may from time to time
reasonably request;”
          (c) Section 8.03 of the Receivables Purchase Agreement is hereby
amended by deleting the first paragraph of such provision in its entirety and
replacing it with the following:

 



--------------------------------------------------------------------------------



 



“The Seller shall, at any time and from time to time during regular business
hours, or at such other reasonable times upon reasonable notice to the Seller,
permit the Depositor, the Issuer, the Indenture Trustee, the Agent, the Initial
Purchasers or the Secured Parties, or their agents or representatives, at the
Seller’s expense (not to exceed $25,000 in any calendar year with regard to any
parties for any calendar year); provided, that no such limit shall apply after
an Event of Default, but only so long as that does not unreasonably interfere
with the Seller’s conduct of its business:”
          (d) Section 8.04 of the Receivables Purchase Agreement is hereby
amended by deleting the last sentence of such provision in its entirety and
replacing it with the following:
“The Seller agrees to take any and all acts and to execute any and all further
instruments reasonably necessary or requested by the Depositor, the Issuer, the
Indenture Trustee, the Agent, the Initial Purchasers or the Secured Parties to
more fully effect the purposes of this Agreement.”
          (e) Section 10.01 (b) of the Receivables Purchase Agreement is hereby
amended by deleting the second sentence of such provision in its entirety and
replacing it with the following:
“Indemnified Party” means any of the Depositor, the Issuer, the Indenture
Trustee, the Owner Trustee, the Agent, the Initial Purchasers and the Secured
Parties and their officers, employees, directors and successors or assigns.”
          (f) Schedule I of the Receivables Purchase Agreement is hereby amended
by adding the following additional notice party to clauses 6 and 7 thereof:
The CIT Group/Business Credit, Inc.
11 West 42nd Street, 13th floor
New York, NY 10036
Attention:  Howard Trebach
Facsimile:    (212) 461-7760
Telephone:  (212) 461-7753
     With Copy To:
The CIT Group/Business Credit, Inc.
11 West 42nd Street, 13th floor
New York, NY 10036
Attention: Jorge S. Wagner
Facsimile: (212)771-9517
Telephone: (212) 771-9520
          SECTION 3. Limited Effect. Except as expressly amended and modified by
this Amendment, the Receivables Purchase Agreement shall continue in full force
and effect in accordance with its terms. Reference to this Amendment need not be
made in the Receivables

2



--------------------------------------------------------------------------------



 



Purchase Agreement or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to, or with respect to, the Receivables Purchase Agreement, any
reference in any of such items to the Receivables Purchase Agreement being
sufficient to refer to the Receivables Purchase Agreement as amended hereby.
          SECTION 4. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE.
          SECTION 5. Counterparts. This Amendment may be executed by each of the
parties hereto in any number of separate counterparts, each of which when so
executed shall be an original and all of which taken together shall constitute
one and the same instrument.
          SECTION 6. Limitation on Liability. It is expressly understood and
agreed by the parties hereto that (a) this Amendment is executed and delivered
by Wilmington Trust Company, not individually or personally, but solely as Owner
Trustee of the Issuer in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose for binding only the Issuer, (c) nothing
herein contained shall be construed as creating any liability on Wilmington
Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Amendment or any other related documents.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized officers as of the day and year
first above written.

            OPTION ONE ADVANCE TRUST 2007-ADV2

By: Wilmington Trust Company, not in its
individual capacity but solely as Owner Trustee
      By:   /s/ Roseline K. Maney         Name:   Roseline K. Maney       
Title:   Vice President          OPTION ONE ADVANCE CORPORATION
      By:           Name:           Title:             OPTION ONE MORTGAGE
CORPORATION
      By:           Name:           Title:        

                Consented to by:

GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC.,
as Agent and Noteholder
      By:           Name:           Title:        

Amendment No. 1 to Receivables Purchase Agreement





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized officers as of the day and year
first above written.

            OPTION ONE ADVANCE TRUST 2007-ADV2

By: Wilmington Trust Company, not in its individual
capacity but solely as Owner Trustee
      By:             Name:           Title:             OPTION ONE ADVANCE
CORPORATION
      By:   /s/ Fabiola Camperi       Name:   Fabiola Camperi        Title:  
President          OPTION ONE MORTGAGE CORPORATION
      By:   /s/ Fabiola Camperi        Name:   Fabiola Camperi        Title:  
President     

                Consented to by:

GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC.,
as Agent and Noteholder
      By:           Name:           Title:        

Amendment No. 1 to Receivables Purchase Agreement





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized officers as of the day and year
first above written.

            OPTION ONE ADVANCE TRUST 2007-ADV2

By: Wilmington Trust Company, not in its individual
capacity but solely as Owner Trustee
      By:           Name:           Title:             OPTION ONE ADVANCE
CORPORATION
      By:           Name:           Title:             OPTION ONE MORTGAGE
CORPORATION
      By:           Name:           Title:        

              Consented to by:

GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC.,
as Agent and Noteholder
      By:   /s/ Dominic Obaditch       Name:   DOMINIC OBADITCH       Title:  
M.D.      

Greenwich Capital Corporate Services, Inc.
as attorney-in-fact.
Amendment No. 1 to Receivables Purchase Agreement

